On Petition for Rehearing.


Per Curiam.

Our conclusion, announced in City v. Dumars, ante, p. 94, that the absence of a provision in the charter for notice to those who may file objections and protests against the assessment, of the time and place where such objections would be heard and determined, does not render the charter unconstitutional, because the city authorities would have the power to make provision for such notice, is fully 'sustained by the case of Paulsen v. Portland, 149 U. S. 30. The opinion in that case, in discussing this question, holds, in substance, that the city is a miniature state, its council the legislature, and the charter its constitution, and it is enough if by the charter power is granted the municipal authorities to provide for notice b> the tax payers before a special assessment becomes final. — See Gilmore v. Hentig, 33 Kan. 156; Gatch v. City of Des Moines, 63 Iowa 718.
It is now claimed the record discloses that no notice was, in fact, given to> the tax payers filing protests and objections, and that no provision is made by ordinance or otherwise for such notice. We do not think the record supports this contention. The reference to the abstract — folio 442 — does not refer to the subject of notice, but to the particular action taken by the municipal authorities in dispos*121ing of the protests and objections filed. It may be questionable if plaintiffs filed any protests or objections which the law contemplates shall be heard and determined by the city council sitting as a board of equalization. If they did not, then the matter of notice to them of a hearing on such as they did file, would be immaterial.
It is urged we erred in holding that the findings of the city council without notice or opportunity for the tax payers to be heard on the sufficiency of the petition was conclusive upon the property owners. Findings on questions of fact touching matters inherently jurisdictional would probably not be conclusive without notice and opportunity to be heard, but ex parte findings with respect to steps which the charter prescribes, and which are not required because of any constitutional provision, are final when the charter so provides. Were it not for the provision in the charter authorizing the municipal authorities to find ex parte on the sufficiency of the petition, no -doubt such finding in the absence of notice to the tax payers, and opportunity to be heard, could be attacked collaterally, but as the finding relates to a matter which is not inherently jurisdictional, and as the charter authorizes it to be made in the manner it was, the facts upon which it is based cannot be questioned. The authorities cited by counsel do not hold to the contrary. Mulligan v. Smith, 59 Cal. 206; Zeigler v. Hopkins, 117 U. S. 683, and Miller v. City of Amsterdam, 149 N. Y. 288, are cases holding that findings of fact by the municipal authorities without notice to the tax payers were not binding upon the latter, but it will be observed that in each of these cases the city authorities were not authorized to determine the questions ex parte.

Petition for rehearing denied.